Citation Nr: 0125242	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  98-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from October 1983 to 
September 1990.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Waco, Texas Regional Office (RO), which granted 
service connection for bilateral hearing loss, and assigned a 
noncompensable evaluation effective June 8, 1995.  The notice 
of disagreement with that determination was received in 
November 1997.  The statement of the case was issued in 
December 1997.  The substantive appeal was received in 
January 1998.  The appeal was received at the Board in June 
1998.  

In June 1998, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received, and a VA audiological evaluation was conducted in 
August 2000.  Subsequently, a rating action in April 2001 
confirmed and continued the noncompensable evaluation 
assigned for bilateral hearing loss.  A supplemental 
statement of the case was issued in June 2001.  

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

By a rating action dated in April 1997, the RO granted 
service connection for tinnitus and assigned a noncompensable 
evaluation, effective June 8, 1995.  Thereafter, the veteran 
initiated and perfected an appeal of that decision.  In June 
1998, the Board remanded the case to the RO for further 
development.  Following the requested development, in April 
2001, the RO granted an increased rating of 10 percent for 
tinnitus, effective from June 8, 1995.  Thereafter, in a June 
2001 letter, the veteran indicated that he agreed with the 10 
percent rating assigned for his service-connected tinnitus.  
This written statement is construed as being a withdrawal 
from appeal of the claim for an increased rating for 
tinnitus.  See 38 C.F.R. § 20.204(b) (An appeal may be 
withdrawn in writing at any time before the Board renders a 
decision.).  

In the above mentioned rating action of April 2001, the RO 
denied the veteran's claim for a rating in excess of 10 
percent for nasal fracture, postoperative, with deviated 
nasal septum and allergic rhinitis.  The veteran was notified 
of that determination and of his appellate rights by letter 
dated in June 2001.  However, the veteran has not yet 
initiated an appeal with that determination.  Therefore, that 
issue is not in appellate status at this time, and will not 
be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been identified and 
obtained by the RO.  

2.  The veteran has had level I hearing loss in both ears at 
all time since the effective date of the grant of service 
connection.

3.  Neither the old or new version of the rating criteria for 
hearing loss is more favorable to the veteran.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss since the effective date of the grant 
of service connection have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(1998 and 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The records reflect that the veteran entered active duty in 
June 1983; an enlistment examination revealed slightly 
elevated decibel loss in both ears.  On audiometric 
examination in August 1990, it was noted that the veteran was 
routinely exposed to hazardous noise; audiometric readings 
for the right ear were: 15, 10, 00, 10, 30 and 25 at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz; for the left ear, 
they were: 15, 10, 05, 10, 25, and 35 at the same 
frequencies.  It was noted that the veteran had hearing loss 
and was placed on H1 profile.  

VA medical records dated in January 1991 and February 1994 
were negative for any complaints or findings of hearing loss.  
In fact, during a follow up visit at an ear, nose and throat 
clinic in February 1994, it was indicated that no hearing 
loss was found.  

The veteran's claim for service connection for bilateral 
hearing loss (VA Form 21-4138) was received in June 1995.  

On VA outpatient treatment in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
15
40
20
LEFT
10
15
20
30
19

Speech discrimination was 92 percent in each ear.  It was 
commented that he had bilateral high frequency sensorineural 
hearing loss.

In conjunction with his claim for service connection, the 
veteran was afforded a VA compensation examination in January 
1997, at which time he reported complaints of hearing loss; 
he stated that he had difficulty hearing his boss during 
meetings.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
25
40
28
LEFT
15
20
25
40
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
examiner stated that the veteran had a bilateral mild 
frequency sensorineural hearing loss.  

In a rating action in April 1997 granted service connection 
for bilateral hearing loss, and a noncompensable evaluation 
was assigned, effective June 8, 1995.  

The record indicates that the veteran underwent a periodic 
examination for the United States Army Reserve purposes in 
August 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
10
40
16
LEFT
5
10
10
30
14

Speech discrimination scores were not reported.  It was noted 
that the veteran had mild ear, nose, and throat congestion 
and it was suggested that the hearing be reevaluated.  It was 
further noted that the veteran was not routinely exposed to 
hazardous noise.  

Received in September 1998 were VA treatment reports dated 
from December 1990 to August 1998, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities including hearing loss.  In a medical 
report dated in May 1998, Dr. Edward M. Goldman reported that 
an otolaryngological examination revealed findings of 
bilateral high frequency sensorineural hearing loss.  

The veteran was afforded a VA compensation examination in 
August 2000, at which time it was noted that he had been 
fitted with binaural hearing aids in February 1998.  The 
veteran reported that he was working in Civil Service in an 
accounting office job.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
50
65
50
LEFT
35
35
50
60
45

Speech audiometry revealed speech recognition ability using 
the Maryland CNC word list of 100 percent in the right ear 
and of 96 in the left ear.  The examiner stated that the 
veteran had mild sloping to moderately severe sensorineural 
hearing loss in the right ear, and mild to moderate 
sensorineural hearing loss in the left ear; middle ear 
mobility and pressure were normal for both ear.  The examiner 
noted that the veteran had excellent speech discrimination 
ability bilaterally.  

VA treatment reports dated from September 1999 through 
February 2001 did not reveal any treatment for hearing loss.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the December 
1997 statement of the case, June 1998 Board remand, the 
February 2001 letter to the veteran, April 2001 rating 
decision, as well as the June 2001 supplemental statement of 
the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  

The Board finds that the duty to assist provided under the 
VCAA has been fulfilled as all the evidence and records 
identified by the veteran as plausibly relevant to his 
pending claims has been collected for review.  The veteran 
has been provided examinations that contain the findings 
necessary to evaluate his disability.  Massey v. Brown, 7 
Vet. App. 204 (1994).

The VA examination reports include a history of the veteran's 
bilateral hearing loss.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.  

The Board notes that the RO had the opportunity to consider 
the veteran's claim in light of the new law (although it did 
not explicitly do so).  The veteran's representative had the 
opportunity to present argument regarding the VCAA in a 
presentation to the Board in October 2001.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's initial 
consideration of his claim under the new regulations.

III.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  However, as in the case at hand, where 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The claims file reflects consideration of additional evidence 
in light of the applicable rating criteria at various points 
during the appeal.  Thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  

For the reasons explained below, the veteran's hearing loss 
has warranted the same rating since the effective date of the 
grant of service connection.  

As a further preliminary matter, the Board points out that, 
during the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear.  This amendment was effective June 10, 
1999.  64 Fed. Reg. 25202-10 (May 11, 1999).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Therefore, the Board must evaluate the veteran's claim for 
bilateral ear hearing loss, under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations and apply the more favorable result, if any.  

At the time that the veteran filed his claim for a higher 
rating for bilateral hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6100 to 6110 (1998).  

The revised criteria for rating diseases of the ear added the 
provisions of 38 C.F.R. § 4.86 for evaluating exceptional 
patterns of hearing impairment.  

Thirty-eight C.F.R. § 4.86(a) (2000) provides that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) provides 
that when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specials will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

The results of the October 1996, and January 1997 VA 
audiological evaluation reported above (conducted when only 
the former rating criteria were in effect) revealed level I 
hearing loss in both ears.  Reference is then required to 
Table VII for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of I for the better ear and I for the poorer ear, the point 
of intersection on Table VII requires a noncompensable 
evaluation under Diagnostic Code 6100 under the former 
criteria.  The August 1997 evaluation does not contain speech 
discrimination scores but does report puretone findings 
consistent with those reported on VA evaluations.

The veteran's August 2000 VA audiological evaluation 
(conducted after the regulations governing evaluation of 
hearing loss were revised) revealed that the average puretone 
decibel for the veteran's right ear was 50.  Speech 
discrimination was 100 percent.  By intersecting the column 
in Table VI (found at 38 C.F.R. § 4.87 of the rating schedule 
in effect prior to the amendment and at 38 C.F.R. § 4.85 of 
the rating schedule in effect since the June 1999 amendment) 
for average puretone decibel loss falling between 50 and 57 
with the line for percent of discrimination from 92 to 100, 
the resulting numeric designation for the right ear is I.  
The average puretone decibel loss for the veteran's left ear 
was 45.  Speech discrimination was 96 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  Reference is then 
required to Table VII (which is identical in both the old and 
the current provisions) for assignment of a percentage 
evaluation and assignment of a diagnostic code.  With a 
numeric designation of I for the better ear and I for the 
poorer ear, the point of intersection on Table VII requires a 
noncompensable evaluation under Diagnostic Code 6100.  

As explained above, the revised criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 (2001) 
which, unlike the former criteria, calls for the use of Table 
VIa at certain times, when that Table would result in a 
higher Roman numeral designation.  Here, however, the 
puretone thresholds reported on the August 2000 examination 
are not: (a) 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz); or 
(b) 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  As such, Table VIa is not for 
application.  

In view of the foregoing, the Board must conclude that 
regardless of whether the veteran's bilateral hearing loss is 
evaluated under the former or the revised criteria, a 
nonconcompensable evaluation has been warranted since the 
effective date of the grant of service connection.  Hence, 
there is no basis for the assignment of a "staged rating."  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(a) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although 
the Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  Disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected disability, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  In this 
regard, although the Board has considered the veteran's 
contention that he has difficulty hearing his boss during 
meetings, the record does not show that the veteran has lost 
time from work due to this disability, nor does it otherwise 
show that his hearing loss has impacted his employment such 
that it presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

Thus, the record does not present an exceptional case where 
his currently assigned evaluation is found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for bilateral hearing loss 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

